EXHIBIT 10(o)-1

 

TCF FINANCIAL CORPORATION

2007 MANAGEMENT INCENTIVE PLAN — LEASING EXECUTIVE

 

1.             Eligibility - The Participant shall be given a copy of this 2007
Management Incentive Plan — Leasing Executive (the “Plan”) and required to sign
an acknowledgment of its terms. The participants in the Plan are those approved
by the Compensation/Nominating/Corporate Governance Committee (the “Committee”).

 

2.             All participants will be initially evaluated by the Chief
Executive Officer of TCF Financial (the “Chairman”) who will forward all
recommendations to the Committee for approval. The Committee evaluates the
performance of the Chairman. The Committee will consider the earnings
performance relative to the goals [approved by the Compensation Committee] on
Exhibit and shall also evaluate all other matters it deems appropriate in its
sole discretion, subject to limits imposed on such discretion under the
Performance-Based Plan. Evaluations will be performed pursuant to the terms of
the TCF Performance-Based Compensation Policy for Covered Executive Officers
(the “Performance-Based Plan”) in the case of Covered Executive Officers (as
defined in that Plan).

 

3.             The criteria for awards (subject to paragraph 4) is as follows:
The amount of incentive payable to a participant shall be determined by the
achievement of earnings financial goals on Exhibit A attached. The bonus
percentage shall be calculated, in the case of earnings achievement which falls
between goals, by interpolation as follows: The amount by which the earnings
achievement exceeds the goal shall be divided by the amount between the earnings
goal exceeded and the next earnings goal. The result shall be stated in the form
of a percentage which shall be multiplied by the total bonus percentage points
between earnings goals. The result shall be added to the bonus percentage
corresponding to the earnings goal that was exceeded. The maximum bonus shall be
200%, even if results are achieved beyond the maximum goal.

 

4.             The Plan is intended to qualify as performance-based compensation
under Section 162(m) of the Internal Revenue Code and all interpretations,
actions, and approvals shall be consistent with the requirements of such Section
162(m). The Committee may in its discretion, reduce, defer or eliminate the
amount of the incentive determined under paragraph 3 of this Agreement for a
Covered Executive Officer in the Performance-Based Plan. In addition, for
participants who are not subject to the Performance-Based Plan, the Committee
may in its discretion increase the amount of the incentive calculated under
paragraph 3 of this Agreement. The Committee has authority to make
interpretations under this Plan and to approve the calculations under Paragraph
3. Incentive compensation will be paid in cash as soon as possible following
approval of awards by the Compensation/Nominating/Corporate Governance
Committee. Except for Covered Executive Officers, the participant must be
employed by TCF Financial (or the same subsidiary as employed by on the date of
this Acknowledgment) on the date the incentive is paid in the same job position
as the position for which the incentive was earned in order to receive the
incentive payment. However, where the participant has transferred to another
position within TCF, the Committee may in its discretion determine to pay part,
none, or all of the incentive based on any factors the Committee considers
relevant.

 

5.             The Committee may amend this Plan from time to time as it deems
appropriate, except that any amendment shall be in writing signed by the
executive and TCF Financial and no amendment may contravene requirements of the
Performance-Based Plan. This Plan shall not be construed as a contract of
employment, nor shall it be considered a term of employment, nor as a binding
contract to pay awards. Nothing in this Plan overrides the Employment Agreement.

 

6.             This Plan is effective for service on or after January 1, 2007,
and supersedes and replaces the prior

Management Incentive Compensation Plan and any other prior incentive
arrangements with respect to executives in this Plan.

 

Acknowledgment

 

I have received, read, and acknowledge the terms of the foregoing plan.

 

 

February 16, 2007

 

/s/ Craig R. Dahl

Date

 

Signature

 

 

--------------------------------------------------------------------------------